Judgment, Supreme Court, Bronx County (John Perone, J.), rendered October 30, 1997, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a persistent felony offender, to a term of 12 years to life, unanimously affirmed.
Defendant’s request to withdraw his guilty plea was properly denied after sufficient inquiry. The court was fully familiar with the plea proceeding and the record clearly established that defendant entered his plea knowingly and intelligently. Although he was afforded a full opportunity to present his contentions, defendant made only vague allegations of being under stress and pressure, as well as conclusory claims of innocence. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Lerner, JJ.